 642304 NLRB No. 79DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The parties stipulate that the work at issue relates to displays rented to in-dividual exhibitors but not to displays rented to the association putting on a
trade show.2``European-style'' is another name for the ``versa'' rental units at issuehere.Brotherhood of Trade-Show and Display WorkersUnion, Local 349, affiliated with the Southern
Joint Board of International Leather Goods,
Plastic and Novelty Workers Union, AFL±CIO
and Shepard Convention Services, Inc. andLocal 41, International Alliance of Theatrical
Stage Employees of the United States and Can-
ada. Case 10±CD±314August 27, 1991DECISION AND ORDER QUASHING NOTICEOF HEARINGBYCHAIRMANSTEPHENSAND
MEMBERSCRACRAFTAND
OVIATTThis is a proceeding under Section 10(k) of the Na-tional Labor Relations Act, following a charge filed by
Shepard Convention Services, Inc. (Employer), alleg-
ing that Brotherhood of Trade-Show and Display
Workers Union, Local 349, affiliated with the Southern
Joint Board of International Leather Goods, Plastic and
Novelty Workers Union, AFL±CIO (Local 349), has
violated Section 8(b)(4)(D) of the Act by engaging in
certain proscribed activity with an object of forcing or
requiring the Employer to assign certain work to em-
ployees represented by Local 349 rather than to em-
ployees represented by Local 41, International Alliance
of Theatrical Stage Employees of the United States and
Canada (Local 41). The hearing was held May 8,
1991, before Hearing Officer Ellen K. Hampton.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board affirms the hearing officer's rulings, find-ing them free from prejudicial error. On the entire
record, the Board makes the following findings.I. JURISDICTIONThe Employer, a Georgia corporation with its officeand place of business located in Atlanta, Georgia, is
engaged in providing trade show and exhibition serv-
ices. The Employer during the past 12 months, a rep-
resentative period, purchased and received at its At-
lanta, Georgia facility goods and services valued in ex-
cess of $50,000 directly from suppliers located outside
the State of Georgia. The parties stipulate, and we
find, that the Employer is engaged in commerce within
the meaning of Section 2(2), (6), and (7) of the Act,
and that Locals 349 and 41 are labor organizations
within the meaning of Section 2(5) of the Act.II. THEDISPUTE
A. Background and Facts of DisputeThe Employer, as part of its business of providingservices and equipment to the trade show industry,rents displays to individual exhibitors.1These displaysor ``versa'' exhibits, which are owned and housed by
the Employer, are composed of component parts which
must be assembled. The Employer's warehouse and
freight-handling employees are represented by Local
349. It is undisputed that the Employer's service of
setting up exhibitor-owned displays is performed by
employees represented by Local 41.Although the Employer's collective-bargainingagreement with Local 349 includes ``all work of every
kind relating to company-owned rental equipment and
displays,'' it is also signatory to the industry contrac-
tors' association's 1985 collective-bargaining agree-
ment which recognizes Local 41 as ``the primary
source for referrals [for, inter alia,] all exhibits, dis-
plays, rental units, European-style displays,2and signs(except aisle signs and association signs).''On March 8, 1991, Local 349 sent a letter to theEmployer, stating, inter alia, ``you can expect a strike
and a picket at any shows when our rental display
work is being assigned to anybody other than members
of Local 349.''B. Work in DisputeThe work in dispute involves installing, maintaining,and dismantling of exhibitor rental display booths and
hanging signs.C. Contentions of the PartiesThe Employer and Local 349 contended at the hear-ing that the disputed work has by established practice
been performed by direct hiring of employees rep-
resented by Local 349, and secondarily by referrals
from Local 41's hiring hall. After the hearing closed,
the Employer moved to reopen the record and for sum-
mary judgment awarding the work to employees rep-resented by Local 349. The Employer relied on the
ground that Local 41 had been dissolved by its Inter-
national Union.Local 41 filed a brief in opposition to the motion,arguing that it had been lawfully succeeded by a newly
created local which has a legitimate claim to the dis-
puted work.On July 22, 1991, the Board issued a Notice toShow Cause why the factual allegations related to the
dissolution of Local 41 should not be taken as true and
why the notice of hearing should not be quashed be-
cause there are now no competing claims to the work.
Local 41 filed a response agreeing that the notice
should be quashed. 643LEATHER GOODS WORKERS LOCAL 349 (SHEPARD CONVENTION)3Painters Local 1396 (C.L. Wolff & Sons Painting Co.)
, 246 NLRB 442,444 (1979), and cases cited therein.D. Applicability of the StatuteSection 10(k) of the Act directs the Board to hearand determine disputes which have given rise to
charges under Section 8(b)(4)(D) of the Act. Under
this section, however, the Board's authority is limited
to the resolution of actual disputes between competing
groups of employees. It is settled law that a jurisdic-
tional dispute no longer exists when one group of em-
ployees effectively renounces its claim to the work. In
this regard, we have held that the function of a 10(k)
proceeding evaporates when one of the unions re-
nounces the work.3As indicated, although the Employer moved forsummary judgment awarding the work to employees
represented by Local 349, both the Employer and
counsel for Local 41 agree that Local 41 has been dis-
solved. Thus, there are now no competing claims to
the work in dispute. The Employer did not respond to
the Notice to Show Cause, and in its response Local
41 stated that the matter is moot and the notice of
10(k) hearing should be quashed. Accordingly, we
shall quash the notice of hearing.ORDERThe notice of hearing is quashed.